DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/01/22.
Applicant’s election without traverse of Group II in the reply filed on 11/01/22 is acknowledged.
Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/22.
The reply filed 11/01/22 affects the application 17/269,501 as follows:
1.      Claims 22-35, the invention of Group II is prosecuted by the examiner. 
Claims 1-21 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-35 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 27 recites the phrase “the complex of the non-absorbable antibiotic and the
clay mineral is orally administered to reach the stomach through the esophagus and
then attached to a gastric mucosal layer to release the antibiotic. However, the claim is indefinite since Applicant’s claims are composition claims and it is unclear or unknown what method is been referred in which the complex of the non-absorbable antibiotic and the clay mineral is orally administered to reach the stomach through the esophagus and then attached to a gastric mucosal layer to release the antibiotic. Also, it is unclear whether said method is required to be performed in order to claim Applicant’s composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a pharmaceutical composition for treating gastrointestinal diseases caused by Helicobacter pylori, it does not reasonably provide enablement for a pharmaceutical composition for preventing gastrointestinal diseases caused by Helicobacter pylori.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains a pharmaceutical composition for preventing or treating gastrointestinal diseases caused by Helicobacter pylori.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to provide a pharmaceutical composition and assert a preventive therapeutic mode of administration of the composition to preventing gastrointestinal diseases caused by Helicobacter pylori, and thus the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a pharmaceutical composition for preventing or treating all gastrointestinal diseases caused by Helicobacter pylori.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses providing a pharmaceutical composition that prevents all gastrointestinal diseases caused by Helicobacter pylori in any individual by administering this particular or specific composition to said individual. Applicant claims a pharmaceutical composition for preventing all gastrointestinal diseases caused by Helicobacter pylori, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said gastrointestinal diseases, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, gastrointestinal diseases caused by Helicobacter pylori include chronic gastritis, gastric ulcer, duodenal ulcer, gastric adenocarcinoma and gastric mucosa-associated lymphoid tissue lymphoma.
In addition, the prevention of gastrointestinal diseases caused by Helicobacter pylori which are characterized as being numerous unpredictable.  In fact, most people don't realize they have gastrointestinal diseases caused by Helicobacter pylori because they never get sick from it. Furthermore, about only 20% of those infected with Helicobacter pylori have symptoms.
Also, H. pylori which infects and causes gastrointestinal diseases can spread from person to person and are found in saliva, plaque on teeth and poop, and Infection can be spread through kissing and by transferring the bacteria from the hands of those who have not thoroughly washed them after a bowel movement. in addition, scientists think H. pylori also might be spread through H. pylori-contaminated water and food. In other words, it can be unpredictable determine whether one is infected with a H. pylori which causes gastrointestinal diseases, let alone prevent said gastrointestinal disease in such particular case.  Also, it is worth noting that there are no known vaccines to prevent H. Pylori infection.
In fact, the aforementioned gastrointestinal diseases are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the patient.  These are only a few of the factors that promote gastrointestinal disease in patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of gastrointestinal diseases caused by H. pylori (which is characterized as having many contributing factors) in a subject by administering to said subject the specific composition herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of gastrointestinal diseases caused by Helicobacter pylori. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the said composition being able to prevent gastrointestinal diseases caused by Helicobacter pylori in a subject in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing gastrointestinal diseases caused by Helicobacter pylori in any subject as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of providing or preparing a composition for preventing gastrointestinal diseases caused by Helicobacter pylori with a reasonable expectation of success. Therefore, a pharmaceutical composition for preventing gastrointestinal diseases caused by Helicobacter pylori as claimed by applicant is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (KR 101541876 B1; Machine-English Translation).
Claim 22 is drawn to an orally administered pharmaceutical composition for eradicating Helicobacter pylori, comprising a complex of a non-absorbable antibiotic and a clay mineral.
Song et al. disclose Applicant’s comprising a complex of a non-absorbable antibiotic and a clay mineral (see abstract). That is, Song et al. disclose a clay mineral - antibiotic composite (complex) that includes the clay mineral fine particle having the expansivity grid structure and the non-absorbing antibiotic ion combined between the crystal units of the clay mineral fine particle (see abstract). It should be noted that it is well settled that “intended use” of a composition or product, e.g., for eradicating Helicobacter pylori, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. Claim 25 is also anticipated by Song et al. since Song et al. disclose Applicant claimed composition in which the non-absorbable antibiotic is the aminoglycoside-based compound, gentamicin (see pages 9-10, Figure 2).  Claim 26 is also anticipated by Song et al. since Song et al. disclose Applicant claimed composition wherein the clay mineral is a smectite group clay mineral (see pages 9-10, Figure 2).  That is, Also, Song et al. disclose Gentamicin-intercalated smectite and Netilmicin-intercalated smectite (see pages 9-10, Figure 2).  Furthermore, claims 27-31 are also anticipated by Song et al. since Song et al. composition is the same as Applicant’s composition and should inherently have the same effect of reaching the stomach through the esophagus, and then adhering to a gastric mucus layer to release the antibiotic, and it should inherently have a urease inhibitory activity, inherently treat gastrointestinal diseases caused by Helicobacter pylori bacteria, antibiotic-resistant Helicobacter pylori and clarithromycin-resistant Helicobacter pylori (see abstract; see also pages 9-10, Figure 2).   Also, it should be noted that also Song et al. disclose that such clay mineral - antibiotic composite (complex) can annihilate the bacteria inhabiting within the stomach of the human body (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 32, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (KR 101541876 B1; Machine-English Translation).
Song et al. disclose a clay mineral - antibiotic composite (complex) that includes the clay mineral fine particle having the expansivity grid structure and the non-absorbing antibiotic ion combined between the crystal units of the clay mineral fine particle (see abstract). Furthermore, Song et al. disclose that such clay mineral - antibiotic composite (complex) can annihilate the bacteria inhabiting within the stomach of the human body (see abstract). Also, Song et al. disclose that their invention relates to the clay mineral - antibiotic composite" and the manufacturing method thereof and the oral pharmaceutical composition including the same, and that the antibiotic is inflowed within the clay mineral and the composite is manufactured (see page 2, 1st paragraph). In addition, Song et al. disclose that in a preferred embodiment" the non-absorbing antibiotic comprises the Gentamicin (Gentamycin)" and the tobramycin and one or greater selected in the group consisting of the Netilmycin (netilmicin). And the clay mineral fine particle comprises smectite group minerals hydrotalcite group minerals and at least one mineral fine particle selected among the group consisting of vermiculite group minerals (see page 3, 1st paragraph). Also, Song et al. disclose Gentamicin-intercalated smectite and Netilmicin-intercalated smectite (see pages 9-10, Figure 2).  Furthermore, Song et al. disclose that the clay mineral fine particle can be formed into the clay mineral having the expansivity grid structure, and that generally it has the layer structure and that the clay mineral formed are laminated (see page 4, 2nd to last paragraph). Also, Song et al. disclose that the clay mineral having the expansivity grid structure in the embodiment may include the montmorillonite" the beidellite" the nontronite" including" the smectite group mineral" the hydrotalcite group mineral" the vermiculite group mineral etc. (see page 4, next to last paragraph). In addition, Song et al. disclose that in a preferred embodiment a β-lactam can be used as the antibiotic (see page 6, 1st paragraph). Also, Song et al. disclose or suggest that antibiotic and powerful gastric acid inhibitor can be or has been very much used to treat Helicobacter bacteria (Helicobacter pylori) (see page 2, 3rd paragraph). Furthermore, Song et al. disclose that a β-lactam antibiotic can be used in their composition (see page 3, 6th paragraph).
The difference between Applicant’s claimed composition and the composition taught or suggested by Song et al. is that Applicant composition also comprises a β-lactam antibiotic.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising a complex of a non-absorbable antibiotic and a clay mineral and a β-lactam antibiotic as taught by Song et al., so as to use the composition to eradicate or treat Helicobacter pylori inhabiting within the stomach of a human body, based on factors such as the severity of the Helicobacter pylori condition.
One having ordinary skill in the art would have been motivated to prepare a composition comprising a complex of a non-absorbable antibiotic and a clay mineral and a β-lactam antibiotic as taught by Song et al., so as to use the composition to eradicate or treat Helicobacter pylori inhabiting within the stomach of a human body, based on factors such as the severity of the Helicobacter pylori condition.
Moreover, a kit or a pack is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the kit does not add to the patentability of the composition claimed.
Claims 24, 34, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (KR 101541876 B1; Machine-English Translation) in view of Tsujimae et al. (Digestion 2016;94:240-246).
Song et al. disclose a clay mineral - antibiotic composite (complex) that includes the clay mineral fine particle having the expansivity grid structure and the non-absorbing antibiotic ion combined between the crystal units of the clay mineral fine particle (see abstract). Furthermore, Song et al. disclose that such clay mineral - antibiotic composite (complex) can annihilate the bacteria inhabiting within the stomach of the human body (see abstract). Also, Song et al. disclose that their invention relates to the clay mineral - antibiotic composite" and the manufacturing method thereof and the oral pharmaceutical composition including the same, and that the antibiotic is inflowed within the clay mineral and the composite is manufactured (see page 2, 1st paragraph). In addition, Song et al. disclose that in a preferred embodiment" the non-absorbing antibiotic comprises the Gentamicin (Gentamycin)" and the tobramycin and one or greater selected in the group consisting of the Netilmycin (netilmicin). And the clay mineral fine particle comprises smectite group minerals hydrotalcite group minerals and at least one mineral fine particle selected among the group consisting of vermiculite group minerals (see page 3, 1st paragraph). Also, Song et al. disclose Gentamicin-intercalated smectite and Netilmicin-intercalated smectite (see pages 9-10, Figure 2).  Furthermore, Song et al. disclose that the clay mineral fine particle can be formed into the clay mineral having the expansivity grid structure, and that generally it has the layer structure and that the clay mineral formed are laminated (see page 4, 2nd to last paragraph). Also, Song et al. disclose that the clay mineral having the expansivity grid structure in the embodiment may include the montmorillonite" the beidellite" the nontronite" including" the smectite group mineral" the hydrotalcite group mineral" the vermiculite group mineral etc. (see page 4, next to last paragraph). In addition, Song et al. disclose that in a preferred embodiment a β-lactam can be used as the antibiotic (see page 6, 1st paragraph). Also, Song et al. disclose or suggest that antibiotic and powerful gastric acid inhibitor can be or has been very much used to treat Helicobacter bacteria (Helicobacter pylori) (see page 2, 3rd paragraph). Furthermore, Song et al. disclose that a β-lactam antibiotic can be used in their composition (see page 3, 6th paragraph).
The difference between Applicant’s claimed composition and the composition of taught or suggested by Song et al. is that Applicant composition also comprises a gastric acid inhibitor (i.e.; gastric acid-suppressive agent).
Tsujimae et al. disclose that Helicobacter pylori eradication rates have decreased
worldwide. Gastric acid inhibition during treatment is important to eradicate these bacteria successfully. A new potassium-competitive acid blocker, vonoprazan (VPZ), has been shown to achieve high eradication rates in a previous randomized controlled trial (see abstract). Also, Tsujimae et al. disclose that vonoprazan (VPZ) is gastric acid suppressant agent (gastric acid inhibitor) (see title). Furthermore, Tsujimae et al. disclose that Helicobacter pylori infection causes chronic gastritis, peptic ulcers, mucosa-associated lymphoid tissue lymphoma, and gastric cancer. Therefore, H. pylori eradication is recommended for the prevention of these diseases. The success rate of the standard therapy, which uses a proton pump inhibitor (PPI) with amoxicillin (AMX) and clarithromycin (CAM), has decreased in many parts of the world. This decrease appears to be caused by an increase in the prevalence of CAM-resistant strains of H. pylori (see page 240, right col., Introduction).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Song al. and Tsujimae et al. to prepare a composition comprising a complex of a non-absorbable antibiotic and a clay mineral as taught by Song et al., and to also include a gastric acid inhibitor (gastric acid-suppressive agent) such as vonoprazan (VPZ) as taught by Tsujimae et al. in the composition since it has the same utility of treating Helicobacter pylori as the composition of Song et al., so as to use the composition to eradicate or treat Helicobacter pylori such as clarithromycin-resistant Helicobacter pylori inhabiting within the stomach of a human body, based on factors such as the severity of the Helicobacter pylori condition.
One having ordinary skill in the art would have been motivated in view of Song al. and Tsujimae et al. to prepare a composition comprising a complex of a non-absorbable antibiotic and a clay mineral as taught by Song et al., and to also include a gastric acid inhibitor (gastric acid-suppressive agent) such as vonoprazan (VPZ) as taught by Tsujimae et al. in the composition since it has the same utility of treating Helicobacter pylori as the composition of Song et al., so as to use the composition to eradicate or treat Helicobacter pylori such as clarithromycin-resistant Helicobacter pylori inhabiting within the stomach of a human body, based on factors such as the severity of the Helicobacter pylori condition.
It is obvious to expect that the complex of the non-absorbable antibiotic and the clay mineral when orally administered would reach the stomach through the esophagus and
then attach to a gastric mucosal layer and release the antibiotic, especially since the antibiotic is an active ingredient that eradicates, inhibits or treats Helicobacter pylori and the Helicobacter pylori was discovered in the mucus of the surface of the gastrointestinal mucosa or the stomach and induce gastritis "gastric ulcer" duodenal ulceration "gastric adenocarcinoma" the gastric lymphoma etc., as taught by Song et al. Also, it is obvious to determine the manner or mechanism(s) by which said composition inhibits or treats said Helicobacter pylori. when orally administered.
Also, it is obvious to expect that the composition which treats H. pylori would also have urease inhibitory activity, especially since Tsujimae et al. disclose that the presence of H. pylori infection can be detected by 13 C-urea breath tests, serological testing and the rapid urease test.
Furthermore, it should be noted that based Song al. and Tsujimae et al., it is obvious to expect that the composition which treat Helicobacter pylori would also treat gastrointestinal diseases caused by Helicobacter pylori.
Moreover, a kit or a pack is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the kit does not add to the patentability of the composition claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6-8, 10 of copending U.S. Application No. 17/620,585.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 17/620,585 are drawn to an orally-administered pharmaceutical composition for eradicating clarithromycin-resistant Helicobacter pylori comprising a complex of a non-absorbable antibiotic and a clay mineral, a β-lactam antibiotic, and a gastric acid-suppressive agent, wherein the non-absorbable antibiotic is gentamicin or netilmicin, and wherein the clay mineral has interlayer expansibility, is used as a carrier into which the non-absorbable antibiotic is inserted, and is selected from a group consisting of montmorillonite, bentonite, nontronite, saponite, and hectorite. Also, the claims are also drawn to the pharmaceutical further comprising: a β-lactam antibiotic; and further comprising a gastric acid suppressive agent (gastric acid inhibitor). 
The claims of the instant application are drawn to an orally administered pharmaceutical composition for eradicating Helicobacter pylori, comprising a complex of a non-absorbable antibiotic and a clay mineral. The claims of the instant application are also drawn to the pharmaceutical composition wherein the clay mineral is a smectite group mineral. Also, the claims of the instant application are drawn to the pharmaceutical further comprising: a β-lactam antibiotic; and further comprising a gastric inhibitor. Thus, the instant claims 22-35 are seen to be anticipated by claims 1, 6-8, 10 of U.S. Application No. 17/620,585.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623